Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 11, 2022

The Court of Appeals hereby passes the following order:

A22A1510. KYLE RICHARD BISHOP v. THE STATE.

      In 2000, Kyle Richard Bishop was convicted of one count of child molestation,
two counts of aggravated child molestation, and one count of aggravated sexual
battery. This Court affirmed Bishop’s convictions on direct appeal. Bishop v. State,
252 Ga. App. 211 (555 SE2d 504) (2001). On October 6, 2021, Bishop filed a
“Motion to Dismiss Case for Lack of Jurisdiction Under 28 U. S. C. § 2072 and Civil
Rule 60,” wherein he asserted various problems with his indictment. The trial court
dismissed the motion on October 20, 2021, and Bishop filed this appeal. We lack
jurisdiction.
      A challenge to the validity of an indictment is a challenge to a criminal
conviction. See Jones v. State, 290 Ga. App. 490, 494 (2) (659 SE2d 875) (2008).
Our Supreme Court has made clear that a motion seeking to challenge an allegedly
invalid or void judgment of conviction “is not one of the established procedures for
challenging the validity of a judgment in a criminal case” and that an appeal from the
denial of such a motion is subject to dismissal. See Roberts v. State, 286 Ga. 532, 532
(690 SE2d 150) (2010); Harper v. State, 286 Ga. 216, 218 (2) (686 SE2d 786) (2009).
     Thus, Bishop is not authorized to collaterally attack his conviction in this
manner, and this appeal is hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     07/11/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.